DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
 Response to Arguments
Applicant’s arguments filed 12/9/21, with respect to the rejection(s) of claim(s) rejected in thr prior office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2016/0231521 to Smith et al.
Examiner reiterates the view that Applicant’s invention involves aligning two substrate portions with protruding alignment features best shown in figures 6 and 8. Currently the independent claim merely recites a “positioning device”. As such, even basic indentations, solder balls or pins would meet this limitation. Applicant has amended the claims to further recite a housing that encapsulates the photonic circuits and integrated circuits. Examiner contends that encapsulating a device with a housing is not novel. Similarly, the use of a bonding ball to couple a circuit to a substrate support is common in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It appears that this new claim introduces heat sink structure that is not disclosed in the Specification or Drawings. Generally heat sinks would contact an integrated circuit in some way to draw heat from the device and would not face the circuit. It is unclear to the examiner how this structure is to be arranged and function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0244216 to Hemenway et al. in view of Collins (cited in prior office action) and further in view of US 2016/0274318 to Vallance et al.
Hemenway discloses in figures 2-6, a photonic system comprising: 
A support (200);
A first photonic circuit electrically and mechanically coupled to the support (paragraphs 77 and 79) having a first face (204), first waveguides (202) and positioning devices (224, 226, 212); 
A second photonic circuit (laser 100) fixed to the support by a first connection element (102) with a second face (portion facing the first PIC) and has positioning devices (106) that abut against the positioning devices of the first circuit portion (figures 4-8 and paragraph 83); 
An integrated circuit fixed to the second circuit by a second connecting element (solder and gold lands); 
And where the positioning devices are made of the same material (the recessed portions of both substrates are the same material composition (silicon).
Hemenway discloses the use of solder connections throughout the disclosure starting in paragraph 9.

Hemenway discloses a laser mounted to a substrate containing waveguides (202) as well as using same or similar materials on the PIC regions (paragraph 71) and etching those materials (paragraphs 73-75) and lists same material compositions for the waveguide (paragraph 78).
As to claims 2-5, although Hemenway discloses what appears to be a singular projection and hollow mating surface, these are positioning devices and since they mate with one another, they have projecting and hollow areas that increase and decrease with an angled shape (112 and 114; figure 18). These projected areas come off the surface plane (214; figure 2) and then have angeled portions in a direction perpendicular to the “upward” projection. (Also see prior action 3/30/21 regarding changing the shapes of alignment features; Sutherland).
As to claim 7, mechanical contact (they touch) is disclosed. 
As to claim 9, the sources are lasers (paragraph 66). 
As to claim 11, no specific range or characteristics are claimed for adiabatic coupling. Hemenway does not disclose the need for heat.
Claims 12-13 and 15 are method claims that relate to the above.
Claims 16-21 relate to the above with the exception that a laser is no longer disclosed.
However, Hemenway fails to explicitly disclose the alignment of two photonic surfaces that both contain waveguides. Hemenway seeks to couple a laser to a waveguide structure. Similarly, Applicant’s invention couples a photonic emitter circuit LIC to output waveguides on 
Collins discloses an active device with a laser chip (700) with integrated waveguide structures (100) that equal in number of lasers to waveguides (Applicant claim 8) to transfer light from the laser chip to a second waveguide structure. 
It would have been obvious to one having ordinary skill in the art to add a further waveguide between the laser and a second waveguide feature to facilitate coupling of light.
	Hemenway in view of Collins fails to disclose a housing that encapsulates the circuits and integrated circuit and further the use of a solder ball. It is noted that both of these features are common in the semiconductor art.
	As to claim 22, the above fails to disclose a copper pin.
Vallance discloses PIC alignment structures to align a waveguide with circuits on a semiconductor substrate (figure 1A) connected with solder ball-grid arrays (paragraph 64) encapsulated by a hermetic housing package seal (501). 
	First, as noted, the use of a solder ball-grid array or copper pin in Hemenway would be a recognized equivalent to electrically connect portions of semiconductor substrates. Furtherm since both types are claimed, there appears to be a lack of criticality in the types of electrical connections to be made. Secondly, adding a hermetic housing to protect the device as taught by .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemenway in view of Collins and further in view of Vallance (HCV) as applied to claim 1 above, and further in view of US 8,483,253 to Budd et al.
HCV discloses the invention as claimed except for a heat sink facing an integrated circuit. It is noted that heat sinks are commonly used in the art.
Budd discloses a heat spreader and heat sink (figure 5 and column 6 lines 32-44). 
It would have been obvious to one having ordinary skill in the art to add a heat sink as taught by Budd to the device of HCV and although not ideal, have it face an integrated circuit to cool said integrated circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2020/0292766.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883